Citation Nr: 1227923	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  09-06 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to an increased rating for lumbar degenerative disc disease with radiculopathies associated with status-post compression fractures of T6-T9 vertebrae, with degenerative changes and slight scoliosis, currently evaluated as 60 percent disabling.
 
3.  Entitlement to an increased rating for cervical degenerative disc disease associated with status-post compression fractures T6-T9 vertebrae, with degenerative changes and slight scoliosis, currently evaluated as 60 percent disabling.

4.  Entitlement to an increased rating for status-post compression fractures T6-T9 vertebrae with degenerative changes and slight scoliosis, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran performed verified active duty from October 1987 to December 1992.  The appellant's DD Form 214 reflects an additional two years and eleven months of active duty service.
 
The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further development is necessary before the claims on appeal can be properly adjudicated.

The file contains private magnetic resonance imaging reports of the Veteran's spine dated from August 2007.  The reports indicate that the ordering physician was "Daniel Kraus, M.D.," a private provider with an address in College Park, Maryland.  It appears, however, that Dr. Kraus may be is a chiropractor at Terrapin Chiropractic, of College Park.  Notably, no treatment records from Terrapin Chiropractic or Dr. Kraus are of record.  This evidence would be pertinent to rating the back disabilities on appeal. 38 C.F.R. § 3.159(c)(1) (2011) defines reasonable efforts in obtaining records outside the custody of the federal government to include "an initial request for the records, and, if the records are not received, at least one follow-up request."  Accordingly, VA must attempt to obtain these records.

The last VA examination pertinent to the Veteran's back disabilities was conducted over five years ago in May 2007.  In a May 2012 Brief, the Veteran's representative alleged that the conditions have worsened since this examination, and a review of the Veteran's statements throughout the appeal also appear to indicate possible functional impairment greater than that documented in the May 2007 report.  The United States Court of Appeals for Veterans Claims (Court) has held that when a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  (finding a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Given this evidence, the Board finds that a current VA examination is necessary to ascertain the current severity of the Veteran's disabilities.

A remand is also required in order to afford the Veteran a VA examination to determine the etiology of his bipolar disorder.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (3) does not contain sufficient medical evidence for VA to make a decision on the claim. Id.
	
Here, the Veteran has a current diagnosis of bipolar disorder, documented, for example, in VA treatment records of September 2006 and May 2009.  Additionally, the Veteran's service treatment records document psychiatric symptomatology.  The Veteran's November 1992 separation examination documented trouble sleeping and anxiety.  A December 1992 Department of Defense prescription indicates the Veteran was prescribed Inderal for situational anxiety.  While the Veteran is currently service-connected for a panic disorder, an attempt should be made to determine the etiology of his bipolar disorder as well.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VA Medical Center in Washington, D.C.  While the claims file currently includes treatment records dated though October 2009 from the Washington VA Medical Center, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, a review of the claims file shows that since the February 2009 statement of the case was issued, additional relevant VA medical records were added to the claims file.  The record does not contain a waiver of RO jurisdiction with regard to these records and on remand, all evidence received since then must be considered.  See 38 C.F.R. §§ 19.37, 20.1304 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding pertinent VA treatment records dated since October 2009, including any records from the Washington VA Medical Center.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Contact the Veteran and request that he provide authorization forms necessary to allow VA to obtain all private treatment records from Dr. Daniel Kraus and/or Terrapin Chiropractic, P.C., and any other private treatment he has received since discharge related to his claims.  Thereafter, the RO should attempt to obtain those records.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159 must be achieved.

3.  Thereafter, the Veteran should be afforded VA neurological and orthopedic examinations to assess the current severity of the Veteran's back disabilities.  The examiners are to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiners must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiners must specify the range of dates of the records reviewed on Virtual VA.  
 
In accordance with the latest worksheets for rating spinal disabilities, the examiners are to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of each and every spine disability.  A complete rationale for any opinions expressed must be provided.

4.  The Veteran should also be afforded a VA psychiatric examination.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examines must specify the range of dates of the records reviewed on Virtual VA.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examining psychiatrist should be accomplished.  The examiner is to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is at least as likely as not, i.e., is there a 50/50 chance that the Veteran's currently diagnosed bipolar disorder had its onset during service or is in any other way causally related to his active service.  If not, is it at least as likely as not that the appellant's bipolar disorder is caused by any service connected disorder?  If not, is it at least as likely as not that the appellant's bipolar disorder is aggravated by any service connected disorder, to include a combination of service connected disorders?  

In offering any opinion, the psychiatrist must attempt to distinguish symptoms of the Veteran's service-connected panic disorder symptoms from symptoms of bipolar disorder, to the extent medically possible.  If the examiner cannot distinguish among various psychiatric symptomatology, this should be indicated.  
      	
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
6.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners document their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
7.  After the completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  This readjudication must include considering whether separate ratings are in order for any radicular pain caused by any service connected spinal disorder,  All applicable laws and regulations, and all evidence received since the February 2009 statement of the case, to include in the electronic claims file, should be considered.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

